Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (US 2012/0170650) (hereinafter Chong).

Regarding claims 1, 27, and 28, Chong teaches video coding device, method, and non-transitory computer readable medium storing instructions for performing the video coding method, the device comprising:
a memory containing instructions; and 5a processor in communication with the memory and upon execution of the instructions, is configured to (e.g. par. 12: describing a memory containing instructions, and a processor in communication with the memory and upon execution of instructions is configured to perform the instructions): 
perform an intra-prediction process of a block comprising samples to be predicted, wherein an interpolation filter is applied to reference samples of the block during the intra-prediction process of the block (e.g. pars. 54 – 55, and 60: describing that the system performs intra-prediction of a block of samples to be predicted, the prediction performed by applying an interpolation filter to reference samples during the intra prediction process), 10
wherein the interpolation filter is selected based on a subpixel offset between the reference samples and the samples to be predicted, wherein a size of a main reference side used in the intra-prediction process is determined according to a length of the interpolation filter and an intra-prediction mode that provides, out of a set of available intra-prediction modes, a greatest non-integer value of the subpixel offset, and 15wherein the main reference side comprises the reference samples (e.g. 54 – 55: describing that the interpolation filter is selected based on a subpixel offset between the reference sample and the samples to be predicted, the size of the reference samples is determined based on interpolation filter length and intra-prediction mode, the intra prediction mode being one of a set of intra-prediction modes [e.g. par. 51: describing that the intra prediction mode is one of a set of intra prediction modes available]).


Regarding claim 19, Chong teaches an intra-prediction device for predicting a current block included in a picture, the apparatus comprising: 
20a memory containing instructions; and a processor in communication with the memory and upon execution of the instructions, is configured to: determine a size of a main reference side used in intra-prediction based on (e.g. par. 12: describing a memory containing instructions, and a processor in communication with the memory and upon execution of instructions is configured to perform the instructions): 
an intra-prediction mode that provides, among available intra-prediction modes, a greatest 25non-integer value of a subpixel offset between a target sample among target samples in the current block and a reference sample used for predicting the target sample in the current block, the reference sample being a reference sample among reference samples included in the main reference side, and a size of an interpolation filter to be applied on the reference samples included in the main 30reference side (e.g. pars. 51, and 54 – 55: describing that the size of the reference samples is based on interpolation filter length and intra-prediction mode, the intra prediction mode being one of a set of intra-prediction modes [e.g. par. 51: describing that the intra prediction mode is one of a set of intra prediction modes available]); 
apply an interpolation filter on the reference samples included in the main reference side to obtain 88filtered reference samples; and predict the target samples included in the current block based on the filtered reference samples (e.g. pars. 54 – 55, and 60: describing that the system performs intra-prediction of a block of samples to be predicted, the prediction performed by applying an interpolation filter to reference samples during the intra prediction process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0170650) (hereinafter Chong) as applied to claims 1 and 19, respectively, above, and further in view of Yoo et al. (US 2022/0053213) (hereinafter Yoo).

Regarding claim 2, Chong teaches all of the limitations of claim 1, as discussed above. Chong does not explicitly teach:
wherein the size of the main reference side is determined as a sum of an integer part of the greatest non-integer value of said subpixel offset, 20a size of a side of the block, and a portion or a whole of the length of the interpolation filter.
Yoo, however, teaches a video data coding device:
wherein the size of the main reference side is determined as a sum of an integer part of the greatest non-integer value of said subpixel offset, 20a size of a side of the block, and a portion or a whole of the length of the interpolation filter (e.g. pars. 226 – 227: describing that the reference sample size is determined as the sum of an integer value of the subpixel offset, a size of a side of the block [either size of the width W or height H], and the length of the interpolation filter).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of Yoo in order for the size of the reference side to be determined as a sum. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claim 4, Chong and Yoo teach all of the limitations of claims 1 and 2, as discussed above. Chong does not explicitly teach:
wherein, in the main reference side, values of reference samples with positions greater than a doubled size of the side of the block are set to be equal to a value of a sample located at the doubled size of the size of the side of the block.
Yoo, however, teaches a video coding device:
wherein, in the main reference side, values of reference samples with positions greater than a doubled size of the side of the block are set to be equal to a value of a sample located at the doubled size of the size of the side of the block (e.g. Fig. 16 and pars. 231 – 239: depicting and describing that when a reference sample is at a position greater than double the size of the block, the reference sample is padded such that the reference sample value is equal to the sample located at the doubled size of the size of the side of the block [see Fig. 16 depicting that reference sample value located at twice the size of the side of the block is copied as the value of the reference sample that greater than double the size of the side of the block])
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of Yoo in order for the size of the reference side to be determined as a sum. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0170650) (hereinafter Chong) in view of Yoo et al. (US 2022/0053213) (hereinafter Yoo) as applied to claims 1 and 2, and claims 19 and 20, respectively, above, and further in view of Zhao et al. (US 2018/0020218) hereinafter Zhao).

Regarding claim 3, Chong and Yoo teach all of the limitations of claims 1 and 2, as discussed above. Chong does not explicitly teach:
wherein the side of the block of predicted samples is a width of the block if an intra prediction mode is greater 25than a vertical intra prediction mode, VERIDX; or the side of the block is a height of the block if the intra prediction mode is lesser than a horizontal intra prediction mode, HORIDX.
Zhao, however, teaches a video data coding device:
wherein the side of the block of predicted samples is a width of the block if an intra prediction mode is greater 25than a vertical intra prediction mode, VERIDX; or the side of the block is a height of the block if the intra prediction mode is lesser than a horizontal intra prediction mode, HORIDX (e.g. pars. 166 – 168: describing that side of the block of predicted samples of a width or height of the block if an intra prediction mode is greater than a vertical or horizontal intra prediction mode, respectively).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of Zhao in order for the side of the block of predicted samples is a width of the block if an intra prediction mode is greater 25than a vertical intra prediction mode, VERIDX; or the side of the block is a height of the block if the intra prediction mode is lesser than a horizontal intra prediction mode, HORIDX. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Claim(s)  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0170650) (hereinafter Chong) as applied to claim 1 above, and further in view of Li et al. (US 20130188702) (hereinafter Li).

Regarding claim 9, Chong teaches all of the limitations of claim 1, as discussed above. Chong does not explicitly teach:
wherein the interpolation filter used in the intra- prediction process is a finite impulse response filter and coefficients of the interpolation filter are fetched from a look-up table. 
Li, however, teaches a video coding device:
wherein the interpolation filter used in the intra- prediction process is a finite impulse response filter and coefficients of the interpolation filter are fetched from a look-up table.  (e.g. par. 21: describing that the interpolation filter is a finite impulse response filter and coefficients are fetched from a look-up table) 
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of Li in order for the interpolation filter used in the intra- prediction process is a finite impulse response filter and coefficients of the interpolation filter are fetched from a look-up table. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Claim(s) 10, 15 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0170650) (hereinafter Chong) as applied to claim 1 above, and further in view of JVET-L0324-v2, Geert Van der Auwera et al, CE3: Intra reference sample interpolation filter selection using MDIS conditions (Test 3.1.2), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 12th Meeting: Macau, CN, 3-12 October 2018 (hereinafter CE3), as cited by applicant.

Regarding claim 10, Chong teaches all of the limitations of claim 1, as discussed above. Chong does not explicitly teach:
wherein the interpolation filter used in the intra- prediction process is a 4-tap filter.
CE3, however, teaches a video data coding device:
wherein the interpolation filter used in the intra- prediction process is a 4-tap filter (e.g. abstract: describing that the interpolation filter is a 4-tap filter).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of CE3 in order for the interpolation filter used in the intra- prediction process is a 4-tap filter. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claim 15, Chong teaches all of the limitations of claim 1, as discussed above. Chong does not explicitly teach:
wherein the interpolation filter is selected from a set of filters used for the intra-prediction process for a given subpixel offset.
CE3, however, teaches a video data coding device:
wherein the interpolation filter is selected from a set of filters used for the intra-prediction process for a given subpixel offset (e.g. Abstract: describing that the interpolation filter is selected from a set of filters for a given subpixel offset).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of CE3 in order for the interpolation filter is selected from a set of filters used for the intra-prediction process for a given subpixel offset. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Regarding claim 16, Chong teaches all of the limitations of claim 1, as discussed above. Chong does not explicitly teach:
wherein the set of filters comprises a Gauss filter and a Cubic filter.
CE3, however, teaches a video data coding device:
wherein the set of filters comprises a Gauss filter and a Cubic filter (e.g. Abstract: describing that the set of filters comprises a Gaussian filter and a cubic filter).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of CE3 in order for the set of filters comprises a Gauss filter and a Cubic filter. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claim 17, Chong teaches all of the limitations of claim 1, as discussed above. Chong does not explicitly teach:
wherein quantity of the interpolation filter is N, wherein the N interpolation filters are used for intra reference sample interpolation, and wherein N>=1 and N is a positive integer.
CE3, however, teaches a video data coding device:
wherein quantity of the interpolation filter is N, wherein the N interpolation filters are used for intra reference sample interpolation, and wherein N>=1 and N is a positive integer (e.g. Abstract: describing that two interpolation filters are used for intra reference sample interpolation).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of CE3 in order for the quantity of the interpolation filter is N, wherein the N interpolation filters are used for intra reference sample interpolation, and wherein N>=1 and N is a positive integer. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2012/0170650) (hereinafter Chong) as applied to claim 1 above, and further in view of Ramasubramonian et al. (US 2020/0014922) (hereinafter Ramasubramonian).

Regarding claim 18, Chong teaches all of the limitations of claim 1, as discussed above. Chong does not explicitly teach:
wherein the reference samples include samples not adjacent to the block.
Ramasubramonian, however, teaches a video data coding device:
wherein the reference samples include samples not adjacent to the block.  (e.g. pars. 20 – 21: describing that the system uses multiple reference lines during mode dependent intra smoothing, wherein using multiple reference lines inherently means that the reference samples include samples not adjacent to the block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chong by adding the teachings of CE3 in order for the reference samples include samples not adjacent to the block. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Allowable Subject Matter
Claims 5-8, 11- 14, and 20 - 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487